Citation Nr: 0809373	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 05-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971. He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon and Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the RO. 


FINDING OF FACT

The veteran currently receives a 10 percent schedular rating 
for his service-connected tinnitus. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. 
§ 1155 (West 2002 and Supp. 2007); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests a rating in excess of 10 percent for his 
service-connected tinnitus. Specifically, he requests a 
10 percent evaluation for each ear. However, by law, 10 
percent is the maximum schedular rating allowed for that 
disorder. Therefore, the request is denied.

Tinnitus is evaluated in accordance with the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260. Prior to June 13, 
2003, that diagnostic code did not state whether a 10 percent 
rating could be assigned for each ear. However, effective 
June 13, 2003, Diagnostic Code 6260 was revised to clarify 
existing VA practice that only a single 10 percent evaluation 
was to be assigned for tinnitus, whether the sound was 
perceived as being in one ear, both ears, or in the head. 
68 Fed. Reg. 25, 822, 25,823 (May 14, 2003) (now codified as 
amended at 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 
(2007)). 

In June 2005, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the pre-June 13, 2003 version of 
38 C.F.R. § 4.87, Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus. Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005). 

Although the veteran relies on the CAVC decision in Smith to 
support his claim, that decision was overturned by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit). Smith v. Nicholson, 451 F.3d 1344 (2006). The 
Federal Circuit concluded that CAVC had erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus was unilateral or bilateral. 

Inasmuch as the Federal Circuit has upheld VA's regulation 
with respect to rating tinnitus, there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear. The single 10 percent rating currently in effect is 
the maximum schedular rating available; and therefore, the 
veteran's appeal must be denied. Sabonis v. Brown, 
6 Vet. App. 426 (1994). 

In arriving at this decision, the Board has considered the 
applicability of VA's statutory duty to assist the veteran in 
the development of his claim. 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005). However, where as here, the 
law is dispositive, no amount of development would change the 
outcome. Accordingly, VA's duty to assist the veteran is of 
no force or effect in this case. Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 




ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


